Citation Nr: 1146309	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial increased evaluation for the service-connected lumbar spondylosis, evaluated as 10 percent disabling prior to July 20, 2011 and 20 percent disabling beginning on July 20, 2011. 



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO.  The RO in Roanoke, Virginia currently has original jurisdiction over the Veteran's claim.

The Veteran requested a personal hearing before the Board; however, she failed to appear for the scheduled hearing.  As the notice of the hearing was mailed to the address of record, the regularity of the mail is presumed.  As the Veteran failed to appear, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d). 

In June 2011, the Board remanded the Veteran's claim for additional development of the record.  The case is once again before the Board.  



FINDINGS OF FACT

1.  Prior to July 20, 2011, the service-connected lumbar spondylosis is shown to have been manifested by pain and limitation of motion with forward flexion no worse than 60 degrees and the combined range of motion of was no worse than 120 degrees, with no identified additional loss of motion attributable to pain, repetitive motion, weakness, fatigue or other functional loss; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not demonstrated.

2.  Beginning on July 20, 2011, the service-connected lumbar spondylosis is shown to have been manifested by pain and limitation of motion with forward flexion restricted to 30 degrees or less; ankylosis is not demonstrated. 

3.  The service-connected lumbar spondylosis is shown to have been manifested by no more than mild left sciatic nerve impairment manifested by pain, decreased vibration sensation and decreased muscle strength.   



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected lumbar spondylosis prior to July 20, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5237, 5239 (2011); Fenderson v. West, 12 Vet. App. 119, 126 (1999)

2.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected lumbar spondylosis beginning on July 20, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5237, 5239 (2011); Fenderson v. West, 12 Vet. App. 119, 126 (1999)

3.  The criteria for the assignment of a separate 10 percent initial rating for left lower extremity neurologic manifestations of the service-connected lumbar spine disability based on left lower extremity neurologic manifestations beginning on July 20, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 38 C.F.R. § 4.71a including Diagnostic Codes 5237, 5239; 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

As the March 2007 rating decision granted the Veteran's claim of service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011). 

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The April 2008 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant Diagnostic Code  for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this Diagnostic Code.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this capacity, the Board notes that the Veteran's claim was remanded by the Board in June 2011 in order to obtain her VA treatment records and to afford her a VA examination.  The Veteran's claim was then to be readjudicated.

The record reveals that the Veteran's updated VA treatment records were obtained and associated with her claims folder.  She was also provided with an additional VA examination in July 2011 which addressed the questions raised by the Board.  The claim was readjudicated via the September 2011 Supplemental Statement of the Case (SSOC).  

Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required].

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records and two VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in January 2007 and July 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the January 2007 VA examiner indicated that he reviewed the "medical records," the examination report is unclear as to whether the entire claims folder was reviewed.  

The Board notes, however, that any failure of the examiner to review the Veteran's claims folder has not resulted in any prejudice to the Veteran as the examiner considered the medical history as reported by the Veteran and in the reviewed medical records which is consistent with that contained in the Veteran's claims folder.  

The Board therefore concludes that the VA examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  The Veteran has not contended otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  Her failure to appear for a scheduled hearing with a Veterans Law Judge, and her subsequent failure to reschedule, is being treated as a withdrawal.  See 38 C.F.R. § 20.704(d) (2011).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II. Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011). 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

The rating criteria for the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because the Veteran filed her claim in November 2006, only the revised criteria are applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following criteria apply:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire spine;

50 percent rating - Unfavorable ankylosis of the entire thoracolumbar spine;

40 percent rating - Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

20 percent rating - Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the General Rating Formula for Diseases and Injuries of the Spine, as outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran is currently rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The Veteran has been diagnosed with lumbar strain and spondylosis.  See the July 2011 and January 2007 VA examination reports.  As such, the Board finds that Diagnostic Codes 5237 [lumbosacral or cervical strain] and 5239 [spondylolisthesis] are appropriate.  

While the RO had rated the Veteran's disability under Diagnostic Code 5243 [Intervertebral disc syndrome] the Board observes that this Diagnostic Code would not be of benefit to the Veteran as she has not been prescribed bed rest by a physician.  The criteria for rating intervertebral disc syndrome under current Diagnostic Code 5243 based on incapacitating episodes are therefore not for application.


III.  Associated Neurologic Abnormalities

As noted, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code. 

Here, during the July 2011 VA examination report, the Veteran complained of pain which radiated into her left buttock.  A sensory examination revealed that her vibration sensation was "slightly reduced" over the dorsum of her left foot.  

The Veteran also demonstrated diminished muscle strength while extending her left hip and left knee.  She was diagnosed with left sided sciatica.  [While the Board is cognizant that the examiner actually diagnosed the Veteran with right sided sciatica, this is clearly a typographical error as the examination report does not document any objective findings or subjective complaints of a neurological disability in the Veteran's right lower extremity, but instead identifies several symptoms and complaints of neurological problems with the Veteran's left lower extremity.]

As detailed, the evidence shows that the Veteran has symptoms of radiculopathy into the left lower extremity associated with her service-connected lumbar spine disability.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under Diagnostic Codes is that none of the symptomatology is duplicative or overlapping). 

However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (noting VA's anti-pyramiding regulation); see also Fanning v. Brown, 4 Vet. App. 225, 229-30 (1993).

Therefore, in resolving all reasonable doubt in favor of the Veteran, the Board finds that the medical evidence allows for a finding of mild neurological manifestations of the service-connected lumbar spondylosis beginning on July 20, 2011, the earliest the evidence of record indicates that the Veteran was experiencing neurological problems. 

As the medical evidence notes that the Veteran's sciatic nerve in her left leg is affected by her lumbar spine disability, the Board will apply the corresponding Diagnostic Code to afford a separate neurological evaluation.  In this capacity, the Board finds that a 10 percent rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for "mild" neurological symptoms.  

The Board finds that the next-higher 20 percent evaluation under Diagnostic Code 8520 is not warranted.  Upon review, the record does not indicate that the Veteran experiences impaired light touch, pinprick or positional sensory impairment.  Her deep tendon reflexes and muscle tone were described as normal.  There is no evidence of atrophy.  There is also no evidence of foot drop or decreased knee flexion.  

Accordingly, the Board finds that the Veteran's neurological manifestations can best be described as mild, there is no indication that moderate neurological manifestations exist. 

The Board also finds no prejudice to the Veteran in granting a separate neurological evaluation as this is favorable to her and in accordance with applicable laws, regulations, and Court precedents. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether a veteran has been prejudiced thereby).


IV.  Prior to July 20, 2011

The service-connected lumbar spondylosis is rated 10 percent disabling prior to July 20, 2011.  To obtain a higher disability rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

During the January 2007 VA examination, the Veteran displayed forward flexion of 70 degrees.  Her combined range of motion of the thoracolumbar spine was 140 degrees (70 degrees flexion, 20 degrees extension, and 25 degrees of right and left rotation).  

These measurements exceed the limitation of motion required to warrant a higher disability rating.  Moreover, the Board observes that this 140 degree combined range of motion does not include the Veteran's right and left lateral flexion which was not measured during the examination.  

While a physical examination revealed tenderness over her spine, it was noted that the Veteran did not experience any spasms and an abnormal gait was not identified.  The examination also did not reveal any abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Accordingly, the Veteran's service-connected lumbar spine disability does not warrant a 20 percent rating under the General Rating Formula for Diseases and Injuries of the spine prior to July 20, 2011.

The Board must also address the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59. See DeLuca, supra.

While cognizant that the Veteran has complained of back pain, there is no evidence that such symptomatology warrants the assignment of additional disability.  Specifically, the January 2007 VA examiner noted that the Veteran's range of motion was not affected by pain, fatigue, weakness, or incoordination.  

In short, there is no support in the record for a disability rating in excess of 10 percent prior to July 20, 2011. Simply put, the competent and credible evidence of record does not indicate that the Veteran's lumbar spondylosis range of motion warrants an increased rating, and functional loss has not been credibly identified. 

The record does not reveal any specific evidence which would allow for the assignment of additional disability under the DeLuca factors. 

Accordingly, the Board concludes that at no time prior to July 20, 2011 is an increased disability rating warranted for the Veteran's lumbar spondylosis under the General Rating Formula for Diseases and Injuries of the Spine or based on the functional impairment of this disability. See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59. 


V. From July 20, 2011

The service-connected lumbar spondylosis is rated 20 percent disabling beginning on July 20, 2011.  To obtain a higher disability rating of 40 percent, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

During the July 20, 2011 VA examination, the Veteran displayed forward flexion of the thoracolumbar spine to 60 degrees. 

The Veteran has also not exhibited ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the Veteran is able to move her lower back joint, by definition, it is not immobile. Therefore, ankylosis is not shown.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, while the Veteran has reported pain and severe spasms that limit her ability to stand, the July 2011 VA examiner stated that there was objective evidence of pain following repetitive motion of the Veteran's spine.  It was further noted that there were no additional limitations after three repetitions of the range of motion of the Veteran's spine. 

In short, there is no support in the record for a disability rating in excess of 20 percent beginning on July 20, 2011. Simply put, the competent and credible evidence of record does not indicate that the Veteran's lumbar spondylosis range of motion warrants an increased rating, and functional loss has not been credibly identified.  

The record does not reveal any specific evidence which would allow for the assignment of additional disability under the DeLuca factors.  

Accordingly, the Board concludes that at no time on or after July 20, 2011 is an increased disability rating warranted for the Veteran's lumbar spondylosis under the General Rating Formula for Diseases and Injuries of the Spine or based on the functional impairment of this disability. See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59. 



VI. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the April 2008 SOC and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected lumbar spine disability.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial increased evaluation for the service-connected lumbar spondylosis, evaluated as 10 percent disabling prior to July 20, 2011 and 20 percent disabling beginning on July 20, 2011, is denied.

A separate disability evaluation of 10 percent under Diagnostic Code 8520 for impairment of the left sciatic nerve, from January 20, 2011, is granted, subject to regulations controlling the payment of monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


